Case 4:19-cv-00160-JHM-HBB Document 1-2 Filed 11/12/19 Page 1 of 7 PagelD #: 6

Exhibit A
 

Document 1-2 Filed 11/12/19 Page 2 of 7 PagelD #: 7
KELEIVEU Uli tf

Case 4:19-cv-00160-JHM-HBB

Lui

 

  

 

 

     

NOC STS SE COMER OT rr Se Number -9-C1-00333
»y. 7-99:

Rev. 7-99 Court CI

Comnicnwealth of Kentucky County GRAYSON

Court of Justice
CR 4.02; Cr Official Form 1

 

Civ il ‘Summons

 

 

 

Plantff, COV, ROBERT E VS, CIGNA GROUP-INSURANCE,. ; ETAL, Defendani

CIGNA GROUP INSURANCE,

SERVE SUSAN ORSO.

900 COTTAGE GROVE RD. WILDE-B6LPA
HARTFORD CT 06152

The Commonwealth of Kentucky to. the above-named Defendant(s):

You are. hereby notified that a legal action has been filed against you in this court demanding 1 relict as shown on the document
delivered to. you with summons. Unless a written defense is made by you or by.an attorney on your behalf within. twenty (20) days
following the day this paper ts delivered to you, judgenient by default may be taken against you for the relief demanded in the
attached complaint.

The name(s) andl address(es) ofthe party or parties demanding such relief-against you. or his/her (their) attorney(s) are shown on
the document delivéred to you with this‘summons,

Circuiy Distri ict Clerk, STACIE BLAIN

 
 

By
Date: “ho

— mevererarmr=peetite

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

el

COY, ROBERTE V8) CIGNA GROUP INSURANCE,

COCA

19-C1-O0333

ETAL.
Case 4:19-cv-00160-JHM-HBB Document 1-2 Filed 11/12/19 Page 3 of 7 PagelD #: 8

 

 

COMMONWEALTH OF KENTUCKY

    

46™ JUDICIAL DISTRICT
GRAYSON CIRCUIT COURT
DIVISION NO.: / >.
CIVIL ACTION NO, 19-CI- [Bayo STAC ype oO
| SN CIRC yn Ay

ROBERT E. COY ET Chey
499 LOGAN LANE ™
LEITCHFIELD, KY 42754 PLAINTIFF
VS. COMPLAINT

CIGNA GROUP INSURANCE
A/K/A CIGNA HEALTH & LIFE INSURANCE COMPANY
A/K/A CIGNA INSURANCE COMPANY
SERVE: SUSAN ORSO
900 COTTAGE GROVE RD. WILDE-B6LPA
HARTFORD, CT 06152

LIFE INSURANCE COMPANY OF NORTH AMERICA
SERVE: JAMES JOHN SMITH, JR.
TWO LIBERTY PLACE

1601 CHESTNUT STREET

PHILADELPHIA PA 19192-22362

BEAM SUNTORY, INC.

A/K/A BEAM SUNTORY IMPORT CO. DEFENDANTS
A/K/A JIM BEAM BRANDS CO.

SERVE: UNITED STATES CORPORATION COMPANY

421 WEST MAIN STREET
FRANKFORT, KY 40601

1, This action arises under the Employee Retirement Income Security Act of 1974
29 USC §§1001 e seg. (ERISA) and more particularly §502(a)(1)(B) and §502(c) of said
Act, 29 USC § §1132(a)(1)(B), §1132(c). The court has jurisdiction of this matter under
29 USC §1132(e).

2. Plaintiff, Robert E. Coy (“Coy”), is a resident of the Commonwealth of

Kentucky and resides at 499 Logan Lane, Leitchfield, Grayson County, Kentucky 42754.
Case 4:19-cv-00160-JHM-HBB Document 1-2 Filed 11/12/19 Page 4 of 7 PagelD #: 9

 

The Plaintiffis a qualified participarit in a pension plan within the meaning of 29. USC
§1002(7) of ERISA.

3. The Defendant, Cigna Health & Life-Insurance Company, a/k/a Cigna.
Insurance Company, a/k/a Cigna Group Insurance (“Cigna”), is the-administrator of the
plan.

4, The Defendant, Beam Suntory, Inc., a/k/a Bearn Suntory Imiport Co., a/k/a
Jim Beam Brands-Go., (“Beam Suntory”), is the plan/policy holder under the pension.
plan life insurance policy (Policy Number LK0964210 and/or FLX-9966134, incident
number 4084916), |

5, The Defendant, Life Insurance Company of North America (“LINA”)is a
corporation organized and existing under the. laws of the Staté of Pennsylvania with its
‘principal place of business at Two Liberty Place, 1601, Chestnut Street, Philadelphia, PA
19192-2362 and is the plan administrator and fiduciary of plan, which is the subject of this
civil action.

6, This Court has personal jurisdiction over the Defendants. KRS 454.210,

7. The pension plan ‘or “the Plan”, is a “qualified employees” pension or
retirement plan under Section 401 of the Internal Revenue Code of 1954, as amended, and
an employee pension plan within the meaning of 29 USC §1002(2)(A) and §1002(35).

8. On March 30, 2004 Coy became employed by the Defendant currently known
and.referred to as Beain Suntory, Inc. and remained continuously employed under the

terms of pension plan, until he retired, as-disabled.
Case 4:19-cv-00160-JHM-HBB Document1-2 Filed 11/12/19 Page 5 of 7 PagelD #: 10

 

 

9, Coy went‘on approved medical leave-on April-20, 2015 through August of 2015,.
and again on short term disability leave from August of 2016 to February of 2017 at which
time he went on long-term disability.

10, Coy applied for disability retirement benefits and which includes, inter alia,
waiver-of premiums for life-instirance benefits for his spouse and dependent children, if
any.

11. On April-6, 2017, Cigna notified Coy that his application for Waiver of
Premium for the life insurance policy issued by LINA ‘had been referred to Cigna for
review; because Coy had applied for disability benefits under the plan.

12. On April 19, 2017 Cigna notified Coy that his long-term disability benefits had.
been approved.

13, On May 19, 2017, Cigna notified Coy that it had.started its review of-his
Waiver of Premium claim under the Group ‘Term Life Insurance Policy issued by LINA.

14, On June 9, 2017 Cigna notified Coy that it was reviewing medical records
réparding the Waiver of Premium claim that it would notify Coy of the décision within
thirty days of the notice.

‘15. On June 22, 2017 Cigna notified Coy that his claim for-the Waiver of Premium
had been denied after of review of certain medical records and the steps to be taken if he:
intended to appeal the denial.

16. On June 26, 2017 Coy filed his appeal of Cigna’s denial, and included

additional medical records-in support-of his-appeal.
Case 4:19-cv-00160-JHM-HBB Document 1-2 Filed 11/12/19 Page 6 of 7 PagelD #: 11

 

17. On August 4, 2017 Cigna notified Coy that it had-received his appeal.and that
the appeal was being referred to its “Disability Appeals Team”, which would be
contacting him with fifteen days of the notice,

18, On August 9, 2017'a member of the Cigna’s Disability Appeals Team notified
Coy that it would review additional medical records to.be supplied by Coy and that it was
continuing to consider his claim.

19. On August 31, 2017 Coy. supplied additional medical records to Cigna’s
Disability Appeals Team.

20. On September 12, 2017 Cigna notified Coy that it required an additional forty-
five days-to:make a decision.on his appeal.

21. On November 20, 2017 Cigna notified Coy that it was unable to approve his
Waiver of Premium but would reconsider its decision, if Coy filed second appeal request.

22. On May 14,.2018 Coy, by counsel, filed the second appeal.of Cigna’s.denial of
the Waiver of Premium claim, suppling additional medical records.

23, On August 28, 2018 Cigna notified Coy, through counsel, that his second
appeal was being referred to the Disability Appeals Team for further consideration.

24. On September 11, 2018 Cigna notified Coy that his second appeal was,
continuing to be considered, | |

25. On October 12, 2018 Cigna notified Coy that his second appeal had been

denied.
Case 4:19-cv-00160-JHM-HBB Document 1-2 Filed 11/12/19 Page 7 of 7 PagelD #: 12

 

 

26. Coy has complied with all conditions in order to receive'a Waiver of Premium,
for the:life insurance policy.

27. The decision to deny Goy’s Waiver of Premium, claim wag arbitrary, capricious,
not made in good faith, unsupported by substantial evidence, erroneous as 4 matter of fact |
and Jaw, and in violation of ERISA.

28,.As the direct. and proximate résult of the actions of the Defendants, Coy has
been ¢auised to:incur attorneys’ fees in the filing and prosecution of this action.

Wherefore, Plaintiff requests relief against the defendarits, joifitly or severally as
follows:

1, A judgment and order enjoining Defendants to designate the Plaintiff as an
eligible participant-under the Plan and to take what action is necessary to effectuate the
waiver of premium on the life insurance policy insuring the Plaintiff's life;

2. A judgment and order awarding the Plaintiff a reasonable fee for the seivices of,
his attorney iticurred herein i

3. Ajudgment and order awarding the Plaintiff his court.costs and expenses
incurred in this action;

4, Any further relief to which the Plaintiff appears entitled.

Respectfully submitted this, October-9, 2019.

Alton L. Cannon —

Attorney for the Plaintiff, Robert:Coy.
1453 Elizabethtown Road

P.O. Box 427

Leitchfield, KY 42755-0427
270-259-9631

270-259-5937 fax
